Exhibit 16(5) [Voya Stationery] J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.McMurdie@voya.com November 21, 2014 Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Attention: Filing Desk Re: Voya Retirement Insurance and Annuity Company Prospectus Title: Guaranteed Accumulation Account Registration Statement on Form S-3 File No.: 333- Dear Ladies and Gentlemen: As Counsel to Voya Retirement Insurance and Annuity Company, a Connecticut life insurance company (the Company), I have represented the Company in connection with the Guaranteed Accumulation Account (the Account) available under certain variable annuity contracts and the S-3 Registration Statement relating to such Account. In connection with this opinion, I have reviewed the Registration Statement on Form S-3 relating to such Account, including the prospectus, and relevant proceedings of the Board of Directors. Based upon this review, and assuming the securities represented by the Company are issued in accordance with the provisions of the prospectus, I am of the opinion that the securities, when sold, will have been legally issued, and will constitute a legal and binding obligation of the Company. I further consent to the use of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
